                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                    MAGISTRATE JUDGE SCOTT T. VARHOLAK

Civil Action:18-cv-01003-STV                FTR - Reporter Deck - Courtroom A402
Date: January 7, 2019                       Courtroom Deputy: Monique Ortiz

Parties:

MARK PALMER                                 Pro Se (by phone)

       Plaintiff,

v.

CITY & COUNTY OF DENVER, THE                Shelby Fenton
OFFICE      OF    ECONOMIC                  Shelby Fenton
DEVELOPMENT,
WORKFORCE INVESTMENT BOARD,
AMY EDINGER,
SUZANNE IVERSEN,
GARY HINDERLIGHTER,
CHIQUITA MCGOWIN,
RANAE TAYLOR,
REBECCA BALU,
KATHLEEN MCCLEARY,
CINDY ACKERMAN,
CAREER SERVICE AUTHORITY,
VALERIE MCNAUGHTON,                         Shelby Fenton
RYAN BRANDT,
KRISTEN MERRICK,
WILLIAM GLASSMAN

       Defendant.


                     COURTROOM MINUTES/MINUTE ORDER

STATUS CONFERENCE
Court in Session: 10:34 a.m.
Court calls case. Appearance of counsel.

This matter is before the Court regarding Plaintiff’s Ex Parte Motion: Exemption of
Standard Process Service [Doc. No. 51, filed 12/18/2018], Motion: Request Marshall
Service of Summons Upon Defendants [Doc. No. 65, filed 12/24/2018] , Defendant’s
Motion to Quash Service on William Glassman [Doc. No. 71, filed 1/2/2018] and Plaintiff’s
Request to Change Venue to District of Massachusetts [Doc. No. 91, filed 1/4/2019].

Arguments and statements by the parties. Statements by the court.

Court in recess: 10:50 a.m.
Court in session: 10:57 a.m.

For the reasons set forth on the record, it is

ORDERED:             The Clerk of Court shall convert [Doc. No. 9] filed by the Plaintiff into
                     a Motion to Proceed In Forma of Pauperis and the motion will be
                     TAKEN UNDER ADVISEMENT.

                     Plaintiff’s Ex Parte Motion: Exemption of Standard Process Service
                     [Doc. No. 51] is GRANTED IN PART AND DENIED IN PART.

                     Motion: Request Marshall Service of Summons Upon Defendants
                     [Doc. No. 65] is TAKEN UNDER ADVISEMENT

                     Defendant’s Motion to Quash Service on William Glassman [Doc. No.
                     71] is GRANTED.

                     Plaintiff’s Request to Change Venue to District of Massachusetts
                     [Doc. No. 91] is DENIED.

                     A Status Conference is set for January 22, 2019 at 1:30 p.m. before
                     Magistrate Judge Varholak in courtroom A402. Plaintiff may appear
                     by telephone by contacting the court at (303) 335-2365 at the
                     scheduled date and time. The deadline to serve remaining
                     Defendants is STAYED until January 22, 2019.




HEARING CONCLUDED.
Court in recess: 11:07 a.m.
Time In Court:   00:26

To order a transcript of this proceeding, contact Patterson Transcription Company at
(303)755-4536 OR AB Court Reporting & Video, Inc. at (303)629-8534.
